Citation Nr: 1448116	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), exclusive of intervals of 100 percent ratings during hospitalization from March 10, 2010 to May 1, 2010, September 15, 2010 to November 1, 2010, and May 8, 2013 to September 1, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned an initial 10 percent rating, effective June 18, 2009, the date of receipt of the claim for service connection.  

In April 2010, the RO in Seattle, Washington, granted a higher initial rating of 30 percent for PTSD, effective June 18, 2009.  In June 2010, the Philadelphia RO granted a temporary rating of 100 percent for PTSD based on hospitalization, effective from March 10, 2010 to May 1, 2010, and assigned a 30 percent rating thereafter.  In November 2010, the Philadelphia RO granted a temporary rating of 100 percent for PTSD based on hospitalization, effective September 15, 2010 to November 1, 2010, and assigned a 30 percent rating thereafter.  In August 2013, the Philadelphia RO granted a 70 percent rating for PTSD, effective June 18, 2009, exclusive of the periods of time when a 100 percent rating was in effect.  Finally, in August 2013, the Philadelphia RO granted a temporary rating of 100 percent for PTSD based on hospitalization, effective May 8, 2013 to September 1, 2013, and assigned a 70 percent rating thereafter.  As the 70 percent rating assigned for the entire appeal period, exclusive of the periods where a total rating has been assigned based on hospitalization, is less than the maximum available rating, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  

   

FINDING OF FACT

For the entire appeal period, the Veteran's PTSD manifests as occupational and social impairment with deficiencies in most areas, to include family relations, social isolation, and obsessive gambling, due to symptoms such as nightmares, intrusive memories, irritability, hypervigilance, loss of interest and concentration, obsessional rituals, panic attacks more than once per week, and anxious and depressed mood, without more severe manifestations that more nearly approximate total occupational and social impairment


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD, exclusive of intervals of 100 percent ratings during hospitalization from March 10, 2010 to May 1, 2010, September 15, 2010 to November 1, 2010, and May 8, 2013 to September 1, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, a June 2009 letter, sent prior to the October 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the October 2009 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective June 18, 2009.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating assigned in the October 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records as well as post-service VA, Vet Center, and Social Security Administration (SSA) records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
The Veteran was also afforded VA examinations in October 2009, April 2011, and August 2013 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, such examination reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board notes that, in a January 2014 statement, the Veteran asserted that his symptoms had returned to the same level of severity as before the inpatient treatment and that he met the criteria for a 100 percent rating because he experienced total occupational and social impairment, citing all the symptoms in the 100 percent rating criteria.  He requested another compensation and pension examination.  However, the Board finds that such statement, dated only a few months after the successful completion of a three month treatment program and the August 2013 examination, is not credible.  In this regard, the symptoms described by the Veteran were recited from the rating criteria and were not reported or observed by clinicians and examiners only a few months earlier or by the Vet Center counselor during therapy from January 2014 to March 2014.  Moreover, such treatment records adequately address the level of impairment of his PTSD since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examinations record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.
 
The Board notes that, in his August 2010 substantive appeal, the Veteran declined the opportunity for a hearing before the Board.  In a January 2014 letter, he requested that his appeal to the Board for a high rating continue and that he be given "a chance to be heard."  However, he did not explicitly request a hearing.  In an October 2014 brief to the Board, the Veteran's representative provided argument in favor of a higher rating but did not indicate that the Veteran desired a hearing.  Absent a specific request for a hearing, the Board interprets his statement as a desire for the appeal to continue to the Board and afforded careful consideration of his contentions and arguments.  The Board will proceed with adjudication of the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran served as a U.S. Navy machinist mate with duty aboard a destroyer.  He contended in a January 2010 notice of disagreement, an August 2010 substantive appeal, and in a September 2013 statement that his service-connected PTSD is more severe than is contemplated by the current rating.  In a November 2013 claim, the Veteran contended that he is unable to work as a result of his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

Under DSM-IV, a GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friend, unable to keep a job).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
 
The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for an acquired psychiatric disorder.  Service personnel records showed that the Veteran served for most of his active duty aboard a destroyer, deploying on several occasions including to the Southeast Asia Theater of Operations in 1967.  The destroyer provided air defense and rescue services to an aircraft carrier, but there are no unit or personnel records of direct combat action by the destroyer and its crew.  The Veteran reported that he was aboard but did not directly witness an accident when three shipmates were washed overboard while launching a helicopter in heavy seas.  Two shipmates were never recovered.  The Veteran identified the shipmates by name, and the occurrence of the accident was verified through government records.  

Records of examination and award of SSA benefits were obtained and associate with the record.  The Veteran worked successfully as a driver/delivery person in several newspaper businesses until 2006 when he retired and received a pension.  SSA records show that the Veteran was granted disability benefits based on disorders of his lumbar spine and hypertension effective in March 2006.  The records are silent for any psychiatric symptoms or disorders.  

In October 2009, a VA psychologist noted a review of the record and also observed the Veteran's report of mental health treatment by a civilian provider in 2003 for a gambling disorder.  The Veteran was no longer receiving treatment at the time of the examination.  The psychologist noted the Veteran's report of the loss of his shipmates in the accident at sea in 1967 and that he did not have an immediate reaction but later developed a negative attitude about many aspects of his life.  He reported intrusive memories and distressing dreams of the event, avoidance of places and activities that stimulated the memories, social isolation, diminished interest in activities, irritability, outbursts of anger, and sleep disruption.  He reported unspecified episodes of violence in the past but none since 2004.  He separated from his wife after 40 years of marriage, but maintained a close relationship with four children.  He reported having few friends and no hobbies.  He denied any suicidal or homicidal ideations, delusions, and hallucinations.  He reported working as a driver and shop steward and managing his job well until 2006 when he retired because of age and length of employment.  The Veteran reported that he used to gamble but was currently financially responsible and managed his own financial affairs. 

On examination, the psychologist noted a constricted affect and dysphoric mood.   There were no hygiene, cognitive, memory, speech, thought process, insight, or judgment deficits.  The Veteran did experience obsessions and ruminations but no compulsive behaviors.  The psychologist diagnosed mild PTSD and assigned a GAF score of 65.  The psychologist assessed the level of social and occupational impairment as causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally displaying satisfactory functioning.  The psychologist noted that, if the Veteran were employed, his productivity would be reduced by anxiety and history of reactivity.   

In November 2009, the Veteran sought additional evaluation at a VA Medical Center.  A VA social worker noted the Veteran's report that his PTSD was "a lot" more severe and requested information regarding VA inpatient programs.  The Veteran reported the same experiences in service and that he subsequently experienced recurrent dreams of the events except during the time when he was busy as a shop steward.  The Veteran also reported recurrent anger, difficulty sleeping, and separation from his spouse.  The social worker did not make a diagnosis but arranged for on-going counseling, suggested treatment by a psychiatrist, and provided information on VA programs.  

In December 2009, the Veteran was examined by a VA psychiatrist who noted the same reports of events in service and symptoms as had been noted in the October 2009 examination.  The psychiatrist diagnosed chronic, delayed onset PTSD, assigned a GAF score of 55, and prescribed an anti-depressant medication.  Shortly thereafter, the Veteran reported experiencing side effects and discontinued the medication.  

The Veteran applied for several VA inpatient PTSD treatment programs and was accepted into a program in New Jersey in March 2010.  In an April 2010 discharge summary, the attending psychiatrist noted the same symptoms as were previously reported and additionally panic attacks and obsessive-compulsive behaviors associated with PTSD.  The initial GAF score was 43.  The Veteran reported that, for five years prior to June 2009, he gambled five days per week as if it were a job but did not lose much money.  His sources of income were from SSA disability benefits and a pension.  Initially, the Veteran had several complaints and angry interactions with other patients and complained about the program rules.  Subsequent records of participation in the program contained generally positive comments regarding the level of participation and cooperation by the Veteran.  He was provided three passes per week to leave the facility during the day.  Anxiety, nightmares, and sleep disturbances improved over the course of treatment.  The Veteran continued to deny suicidal or homicidal ideations, and there were no notations of panic attacks.  Clinicians noted that the Veteran participated in an excursion to visit the Vietnam Memorial in Washington and learned better coping skills.  The Veteran was discharged after six weeks in May 2010 to return to counseling at his regular VA Medical Center.  At discharge, the attending psychiatrist noted that the Veteran was stable and assigned a GAF score of 46.  The subjective comments regarding symptom improvement were inconsistent with a relatively stable GAF score from 43 on admission to 46 at the time of discharge.  

In an August 2010 substantive appeal, the Veteran asserted that the rating should be higher because after discharge from the treatment program, his symptoms of flattened affect, irritability, isolation, poor sleep, nightmares, and more frequent panic attacks returned and became more severe.   

In September 2010, the Veteran was admitted to a VA inpatient program for PTSD treatment in Pennsylvania.  On admission, a staff psychologist noted the Veteran's reports of distress at exposure to trauma reminders, diminished interest in significant activities, feelings of detachment from others, mild sleep disturbance (although reporting only three hours of sleep per night), and  irritability.   He described himself as jumpy and reported what he described as panic attacks.  He also reported were obsessive compulsive disorder traits with need for cleaning, putting things in order, fear of contamination, and repetitive checking.  The Veteran reported using an anti-anxiety medication for his panic attacks but has stopped the medication prior to admission.  The psychologist noted that the Veteran sounded clear and alert.  Speech was coherent, relevant and goal directed but somewhat pressured.  Mood was anxious.  The Veteran denied audio or visual hallucinations, and there was no evidence of delusions.   He denied any suicidal or homicidal ideation plan or intent.  The psychologist assigned a GAF score of 42.  

In an October 2010 discharge report, a VA psychologist noted that most of the Veteran's symptoms had improved over the course of treatment.  In particular, the Veteran had increased his ability to control his irritability.  His mood was stable and he denied any suicidal or homicidal ideation, plan, or intent.  The psychologist noted that his interpersonal behavior appeared to be interfering more with his functioning than his PTSD symptoms.  The psychologist diagnosed PTSD with obsessive compulsive disorder traits and narcissistic personality features and assigned a GAF score of 55.  

In January 2011, the Veteran's attending outpatient psychiatrist noted the Veteran's reports of worsening nightmares and financial distress and diagnosed a possible gambling addiction.  In March 2011, the psychiatrist confirmed a gambling addiction.  In April 2011, an attending social worked noted that the Veteran reported very little sleep, agitation, and panic attacks several times per day.  The attending psychiatrist noted that the Veteran reported a monthly income of approximately $3600, but gave half to his spouse and gambled several hundred dollars per day with no intention of stopping even after attending a gamblers therapy group program. He also reported a strained relationship with one son with whom he was living.    

Later in April 2011, the VA psychologist who performed the October 2009 examination again noted a review of the record and examined the Veteran.  The psychologist noted that VA clinicians had also diagnosed alcohol abuse and pathological gambling disorders, both secondary to PTSD.  The Veteran reported that he remained separated from his spouse and that his relationship with his adult children was limited because of the marital separation.  The Veteran reported that he engaged in gambling as an escape, spending several thousand dollars per week, leaving him with a car as his only asset.  He reported that gambling constituted his only form of social life.  On examination, the psychologist noted all features of PTSD including nightmares, intrusive memories, irritability, hypervigilance, social isolation, loss of interest and concentration, obsessional rituals, panic attacks more than once per week, and anxious and depressed mood.  The psychologist assessed the disorder as imposing only reduced reliability and productivity and found that the Veteran was capable of managing his own finances, notwithstanding the diagnosis of pathological gambling disorder.  The psychologist explained that her assessment of the Veteran's capacity to manage finances related only to his cognitive functioning.  Further, the psychologist found that the Veteran was unable to focus on tasks or reliably report to work because of his high level of anxiety.  

Also in April 2011, the Veteran submitted a statement from a friend who reported that he was a retired attorney, professional gambler, and friend of the Veteran for five years and roommates for two years.  He noted that the Veteran had at first been a happy and disciplined individual who exercised regularly, watched his diet, and did not gamble in an uncontrolled fashion.  However, he noted that the Veteran had changed his habits, did not exercise or watch his weight, and gambled such that he had trouble paying his bills and supporting his family.  He observed the Veteran's state of exhaustion from poor sleep, uncontrolled rage over minor matters, and panic attacks while driving. 

The Veteran was admitted for a third period of inpatient treatment for PTSD at the VA facility in West Virginia in May 2013.  On admission, the Veteran reported that he had been living with an elderly parent and continued to receive approximately $3700 per month income from various sources, but sent one-half of the funds to his spouse from whom he remained separated.  The Veteran denied any suicidal or homicidal ideations and any current use of alcohol or other substances.  Reports of group and individual therapy were generally positive showing the Veteran's cooperation and participation in the program, including several recreational trips to parks, war memorials, and baseball games.  In July 2013, the attending psychiatrist diagnosed only PTSD and assigned a GAF score of 52, noting that the Veteran's impulses were fairly under control.  Several clinicians noted that the program was successful and that the Veteran intended to return to living with his elderly parent.  

In August 2013, shortly after the Veteran's discharge from the inpatient program, a VA psychologist at the West Virginia facility noted a review of the record and the Veteran's reports of his intentions to reside with his elderly parent.  He reported that, prior to the program, he had been living for free at a casino and gambling up to five days per week.  He reported that he had a "substantial savings account" that he never touched and did not spend excessively, often preferring to watch rather than play.  He reported few friends but did stay with some friends when he did not have a free hotel room.  He continued to report difficulty coping with stress and controlling his anger.  The psychologist noted all the same symptoms as had been present in the records prior to the treatment program and assigned a GAF score of 52.  The psychologist noted that the Veteran was capable of managing his financial affairs.  

In a January 2014 statement, the Veteran asserted that his symptoms had returned to the same level of severity as before the inpatient treatment and that he met the criteria for a 100 percent rating because he experienced total occupational and social impairment, citing all the symptoms in the 100 percent rating criteria noted above.  He requested another compensation and pension examination.  In November 2013, the Veteran submitted a claim for a total rating based on individual unemployability (TDIU) because of PTSD and noting that he last worked in April 2006.  

In a March 2014 letter, a VA rehabilitation counselor at a Vet Center in North Carolina noted that the Veteran sought treatment at the Center in January 2014 for symptoms of anger outbursts, nightmares, sleep disturbance, and intrusive thoughts.  The counselor noted the Veteran's reports of being retired but having worked hard after military service as a form of avoidance of recurrent thoughts of the loss of his shipmates during service.  The Veteran reported that he had difficulty relating to other people, had anger outbursts, and issues with gambling.  The counselor noted the following symptoms: nightmares several times per week, intrusive thoughts, anger/irritability, hypervigilance, concentration and memory difficulties, sleep disturbances, detachment from others, isolation, emotional numbness, and depressed mood. 

In July 2014, the RO denied a TDIU, noting that the Veteran retired from his occupation in 2006 and received SSA benefits for physical disabilities, and determined that the Veteran was not unemployed solely because of his PTSD, the only service-connected disability.  

The Board finds that an initial rating in excess of 70 percent for PTSD, exclusive of three periods of a 100 percent rating while participating in a VA inpatient PTSD treatment program, is not warranted at any time during the period covered by this appeal.  

In this regard, the Veteran is competent and credible to report his observed symptoms and his reports with one exception are credible because they are consistent and have been accepted by many different clinicians and examiners as valid and not exaggerated or manipulative.  The Board finds that the VA mental health assessments during treatment and the examinations are adequate because they involve accurate summaries of the history and consideration of the Veteran's expressed symptoms and his behaviors noted during the outpatient and inpatient treatment programs.  The mental health assessments generally note an initially mild, and later stable, moderate to severe degree of social and occupational impairment over the period of the appeal.  Notably, the Veteran cooperated and participated in each outpatient program that was described by VA therapists as successful, but nevertheless provided no long term improvement.  It appears that the Veteran did well in structured environments with all housing, meals, and recreation.  With a few exceptions, the Veteran maintained an adequate level of social contact with the therapists and other patients and enjoyed the activities and social outings.  

The Board finds that the Veteran's January 2014 statement, dated only a few months after successful completion of a three month treatment program and the August 2013 examination, is not credible.  In this letter, the Veteran reported new and more severe symptoms and requested another examination.  These symptoms were recited from the rating criteria and were not reported or observed by clinicians and examiners only a few months earlier or by the Vet Center counselor during therapy from January 2014 to March 2014.  Further, the Veteran did not describe any change in his circumstances other than a move to another state that might explain the dramatic increase in severity such as violent acts, emergent legal or financial problems, homelessness, or the end of his marriage or relationships with his family.  

Throughout the period of the appeal, the Veteran experienced nightmares, intrusive memories, irritability, hypervigilance, social isolation, loss of interest and concentration, obsessional rituals, panic attacks more than once per week, and anxious and depressed mood.  Although his social circle was reportedly small, he maintained an intact, though strained, relationship with his spouse and adult children and resided with family members or a roommate on many occasions when not provided free hotel rooms.  There is credible evidence that the Veteran experiences panic attacks including while driving.  However, at no time did he report that he was unable to drive or that he relinquished his license or sold his automobile.  Instead, he engaged in a mobile lifestyle that permitted casino visits as well as his own transportation to the VA treatment centers.  There is no credible evidence that he ever required assistance in the performance of daily activities such as shopping, banking, preparation of meals, or the maintenance of personal hygiene.  The Veteran's lack of anger control and irritability did interfere with social interactions but did not involve acts of violence or legal actions.  For example, there is no lay or medical evidence of events that would have caused the termination of any of the inpatient programs or debarment from the casinos which apparently considered him a good customer by providing free housing.  

The Board acknowledges that at least one VA examiner found that the Veteran's gambling compulsion was associated with his PTSD and that he and his roommate reported financial distress because the compulsion was out of control.  On the other hand, the payment of pensions, VA and SSA disability benefits and the Veteran's own reports of his income and substantial savings do not suggest that PTSD is the cause of financial distress or anxiety.  Without minimizing the severity of a gambling disorder, his continued his pursuit of gambling in table games such as poker as a method of social escape does demonstrate a reasonable level of cognition, above average thought processes, and communications as well as an ability to control behavior in a public place.   

At no time during the appeal period has the Veteran displayed total impairment of social and occupational functioning with symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran consistently denied any suicidal or homicidal ideations.  Inpatient treatment programs were always voluntarily sought by the Veteran and not imposed by his clinicians, family, friends, or legal authorities.  Clinicians described his overall level of impairment as reducing productivity and reliability and having deficiencies in social and functional areas, but none evaluated his impairment as total.  GAF scores from 43 to 65 suggest a moderate to severe level of impairment that is contemplated by a 70 percent.  The Board acknowledges that the Veteran was awarded a 100 percent rating during the inpatient programs but he did not display any of the symptoms or level of impairment associated with a 100 percent schedular rating under the General Rating Formula (DC 9411) even during the inpatient therapy.  The Veteran is capable of living independently, maintaining some relationships with family and fellow gamblers, and managing his own financial affairs which is inconsistent with the level of impairment contemplated by the 100 percent rating.  

Moreover, regarding his occupational history, information from the Veteran's last employer in 2006 noted that he retired based on age and length of employment.  The Veteran receives two retirement pensions as well as VA benefits and SSA benefits, the latter granted for non-service-connected physical disabilities.  The Board acknowledges the assessment of the VA psychologist in August 2011 in which she concluded that the Veteran's panic attacks and inability to focus on tasks would cause him to be unreliable in a work environment.  On the other hand, the Veteran has no cognition, thought process, or communications deficits.  To persist for many years as a frequent gambler with complimentary benefits from casinos indicates a reasonable degree of success and mental competence.  He has been found by many examiners to be capable of managing his own financial affairs.  He is able to drive an automobile, accomplish all daily personal activities, and live independently.  He initiated and closely followed his applications for inpatient treatment programs on several occasions.   In fact, he manages his income well despite his frequent gambling as indicated by his report of a substantial savings account and lack of any legal issues regarding finances or behavior.  He performed well in the structured PTSD program environment and was able to interact productively with others on trips outside the hospital environment.  In view of these skills, the Board finds that total occupational impairment is not show as the Veteran would be able to sustain gainful employment in a structured, low stress, and less physically demanding environment.     

Therefore, the Board finds that, for the entire appeal period, the Veteran's PTSD manifests as occupational and social impairment with deficiencies in most areas, to include family relations, social isolation, and obsessive gambling, due to symptoms such as nightmares, intrusive memories, irritability, hypervigilance, loss of interest and concentration, obsessional rituals, panic attacks more than once per week, and anxious and depressed mood, without more severe manifestations that more nearly approximate total occupational and social impairment.  Consequently, an initial rating in excess of 70 percent for PTSD is not warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  However, the Board parenthetically notes that, while the Veteran has been an inpatient on three occasions at his own request, he cooperated with the therapy with no adverse observations and with active participation in recreational activities.  Moreover, the hospitalizations did not reveal a severe level of impairment with recommendations only to continue outpatient therapy and not institutionalization.  Furthermore, while the Veteran asserted that he is unable to work because of his PTSD, the record reflects, as discussed previously, that such disability does not result in total occupational impairment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In the instant case, the Veteran's PTSD is his only service-connected disability.  Moreover, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability or a specific non-service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's appeal for a higher initial rating for PTSD, a claim for TDIU was considered and denied by the RO in a July 2014 rating decision.  To date, the Veteran has not entered a notice of disagreement with such decision.  Such adjudication reflects the permissive bifurcation of the initial rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 70 percent for PTSD, exclusive of intervals of 100 percent ratings during hospitalization from March 10, 2010 to May 1, 2010, September 15, 2010 to November 1, 2010, and May 8, 2013 to September 1, 2013, is denied.  


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


